                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

JACQUELINE NELSON-BURKE,
    Plaintiff;

v.
                               § CIVIL ACTION NO.:                              ZI-b 03
TK ELEVATOR CORPORATION F.K.A. §
THYSSENKRUPP ELEVATOR
CORPORATION AND,WHITE
LODGING CORPORATION,

       Defendant.


                        DEFENDANTS'JOINT NOTICE OF REMOVAL


TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

            Defendants White Lodging Corporation("WLC")and TK Elevator Corporation,formerly

known as ThyssenKrupp Elevator Corporation("TKE")(WLC and TKE are collectively referred

to as "Defendants"), file this Notice of Removal pursuant to 28 U.S.C. §1446(a) and respectfully

show the Court the following:

                                       Procedural Background

            1.    On or about June 4, 2021, Plaintiff filed Plaintiff's Original Petition in the matter

styled Jacqueline Nelson-Burke v. TK Elevator Corporation f/k/a Thyssenkrupp Elevator

Corporation and White Lodging Corporation; Cause No. D-1-GN-21-002622; in the 200th

Judicial District Court of Travis County, Texas, in which Plaintiff makes a claim for personal

injuries as a result of an elevator incident that occurred on June 24, 2019. WLC received the

citation and petition on June 10, 2021. TKE received the citation and petition on June 8, 2021.




DEFENDANTS' JOINT NOTICE OF REMOVAL                                                             Page 1
9515385v1
93594 005
Defendants file this Notice of Removal within the thirty-day time period required by 28 U. S. C.

§ 1446(b).

            2.   Attached hereto as Exhibit"A" is the Index of Matters Being Filed. A copy of the

Travis County Clerk's file for this case is attached as Exhibit "B", which includes true and

correct copies of all executed process, pleadings and orders, and a copy of Defendants' Original

Answers. Attached hereto as Exhibit"C" is the Designation of Counsel.

                                          Basisfor Removal

            3.   Removal is proper under 28 U.S.C. §1332(a)(1). There is complete diversity of

citizenship.

            4.   Plaintiff is, and was at the time the lawsuit was filed, a citizen of the State of New

Jersey. See Plaintiff's Original Petition, page 1.

            5.   WLC is a citizen ofthe State of Indiana for diversity purposes as it is incorporated

in Indiana and its principal place of business is in Indiana.

            6.   TKE is a citizen of Delaware and Georgia for diversity purposes as it is

incorporated in Delaware and its principal place of business is in Georgia.

            7.   The amount in controversy in this case exceeds the jurisdictional requirements of

this court. Plaintiff's Original Petition clearly states that Plaintiff seeks damages in excess of

$1,000,000.00. See Plaintiff's Original Petition, Paragraph 6 under Jurisdiction and Venue. This

evidence clearly demonstrates that the amount in controversy in this case exceeds the

jurisdictional requirements.

                                The Removal is Procedurally Correct

        8.       WLC was first served with the petition on June 10, 2021. TKE received the

citation and petition on June 8, 2021. Defendants file this Notice of Removal within the 30-day


DEFENDANTS' JOINT NOTICE OF REMOVAL                                                             Page 2
9515385v1
93594.005
time period required by 28 U.S.C. §1446(b).

            9.     Venue is proper in this district under 28 U.S.C. §1446(a) because this district and

division embrace the place in which the removed action has been pending and because a

substantial part of the events giving rise to the Plaintiff's claims allegedly occurred in this

district.

            10.    Pursuant to 28 U.S.C. §1446(a), all pleadings, process, orders, and all other filings

in the state court action are attached to this Notice.

            1 1.   Pursuant to 28 U.S.C. §1446(d), promptly after Defendants file this Notice,

written notice ofthe filing will be given to Plaintiff, the adverse party.

            12.    Pursuant to 28 U.S.C. §1446(d), a true and correct copy of this Notice of Removal

will be filed with the Clerk of Travis County promptly after Defendants file this Notice.

            13.    Pursuant to 28 U.S.C. §1446, Defendants join in and consent to this removal.

                                                 Respectfully submitted,

                                                 THOMPSON COE COUSINS & IRONS,LLP


                                                 By: /s/ David A. McFarland
                                                        David A. McFarland
                                                        Texas State Bar No. 00791223
                                                        Tim Headley
                                                        Texas State Bar No. 24007334

                                                 700 N. Pearl Street, 25th Floor
                                                 Dallas, Texas 75201
                                                 Telephone: (214)871-8200
                                                 Fax: (214)871-8209
                                                 dmcfarland jhompsoncoe.com
                                                 theadley@thompsoncoe.com

                                                 ATTORNEYS FOR DEFENDANT
                                                 WHITE LODGING CORPORATION




DEFENDANTS' JOINT NOTICE OF REMOVAL                                                              Page 3
9515385v1
93594 005
                                               MAYER LLP


                                               By: Isl Alan L. Rucker
                                                      Alan L. Rucker
                                                      Texas State Bar No. 00788330

                                               750 N. St. Paul Street, Suite 700
                                               Dallas, Texas 75201
                                               Telephone: (214)379-6900
                                               Fax: (214)379-6939
                                               arucker@mayerllp.com

                                               ATTORNEYS FOR DEFENDANT
                                               TK ELEVATOR CORPORATION F.K.A
                                               THYSSENKRUPP ELEVATOR
                                               CORPORATION


                                 CERTIFICATE OF SERVICE

        This is to certify that on the 7th day of July, 2021, a true and correct copy of the foregoing
was served on Plaintiff's counsel of record by electronic notice and/or certified mail return
receipt requested:

William G. Rossick
THE CARLSON LAW FIRM,P.C.
11606 North Interstate Highway 35
Austin, TX 78753
Phone:(512)346-5688
Fax:(512) 719-4362
Email: wrossick@carlsonattorneys.com
Counsel for Plaintiff


                                               Is/Tim Headley
                                              David A. McFarland
                                              Tim Headley




DEFENDANTS' JOINT NOTICE OF REMOVAL                                                            Page 4
9515385v1
93594 005
                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

JACQUELINE NELSON-BURKE,
    Plaintiff;

v.
                                                CIVIL ACTION NO.:
TK ELEVATOR CORPORATION F.K.A. §
THYSSENKRUPP ELEVATOR
CORPORATION AND, WHITE LODGING §
CORPORATION,

      Defendant.



                           INDEX OF MATTERS BEING FILED


        Pursuant to Local Rule 81, of the United States District Court for the Western

District of Texas, the following is an index of matters being filed in this case:

     1. Exhibit B: A copy of the Travis County District Clerk's file for this case, including:

        a. Docket Sheet

        b. Plaintiff's Original Petition

        c. Issued Citation to TK Elevator Corporation;

        d. Issued Citation to White Lodging Services Corporation;

        e. Executed Return of Service of TK Elevator Corporation;

        f. Executed Return of Service of White Lodging Services Corporation; and

        g.   Defendant White Lodging Corporation's Original Answer, Jury Demand and
             Request for Disclosure.

        h. Defendant TK Elevator Corporation F.K.A. Thyssenkrupp                    Elevator
           Corporation's Original Answer to Plaintiff's Original Petition




                                                                                     EXHIBIT
DEFENDANT'S INDEX OF MATTERS BEING FILED
9506488v1
93594.005                                                                              A
Civil Court Fees and Fines




You are here: Home District Clerk Online Case Information



Online Case Information
 Loading Online Case nformation...
  Details
  Updated:Wednesday,July 7,20214:35:06 AM

    New Search(/OnlineCaseInformationWeb)             al tquest Documents(https://www.traviscountytx.gov/district-clerk/records-request)


             Cause Number       D-1-GN-21-002622
               Case Status      PENDING
                       Style    NELSON BURKE V TL ELEVATOR
                 Filed Date     6/4/2021
              Hearing Date      --


  Attorney                     Type           Full/Business Name         First Name      Middle Name Last Name
                               DEFENDANT TK ELEVATOR
                                         CORPORATION
  ROSSICK WILLIAM G.           PLAINTIFF                                 JASCQUELINE                    NELSON BURKE
  MCFARLAND DAVID              DEFENDANT WHITE LODGING
  ADAIR                                  SERVICES
                                         CORPORATION


 Event Date     Party Type Description
 6/23/2021      DF             ANSWER/RESPONSE
 6/15/2021      DF             EXECUTED SERVICE
 6/9/2021       DF             EXECUTED SERVICE
 6/7/2021       DF             ISS:CITATION
 6/7/2021       DF             ISS:CITATION
 6/4/2021       PL             ORIGINAL PETITION/APPLICATION



   New Search(/OnlineCaselnformationWeb/)




                                                                                                                                           S THAN




                                                                                                                                   EXHIBIT




                                                                                                                                                    2/3
                                                                                6/4/2021 8:25 AM
                                                                                                Velva L. Price
                                                                                               District Clerk
                                                                                              Travis County
                                CAUSE NO. D-1-GN-21-002622                                  D-1-GN-21-002622
                                                                                           Victoria Benavides
JACQUELINE NELSON-BURKE                                           IN THE DISTRICT COURT
r1vintiff

vs.


TK ELEVATOR CORPORATION f.k.a.                                  of TRAVIS COUNTY,TEXAS
 THYSSENKRUPP ELEVATOR
 CORPORATION and,
WHITE LODGING CORPORATION
Defendants                                                     200TH JUDICIAL DISTRICT

                             PLAINTIFF'S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF THIS COURT:

       COMES       NOW, JACQUELINE            NELSON-BURKE, Plaintiff, complaining              of

Defendants, II( ELEVATOR CORPORATION (formerly known as "THYSSENKRUPP

ELEVATOR CORPORATION") and WHITE LODGING CORPORATION and for cause of

action snows:

                                           A.Discovery Plan

        I.      Pursuant to 'TEXAS RULE OF CIVIL PROCEDURE 190.1, Plaintiff intends to

conduct discovery in this case under Level 3 as prescribed by TEXAS RULE OF CIVIL

PROCEDURE 190.4.

                                           B. Parties

       7.       JACQUELINE NELSON-BURKE, Plaintiff, is an individual who resides in

Essex County, New Jersey.

       3.       Defendant,   TK    ELEVATOR         CORPORATION,         formerly    known     as

THYSSENKRUPP ELEVATOR CORPORATION, is a foreign corporation duly organized and

existing pursuant to the laws of the State of Delaware, is registered to do business in Texas, and
may be served at its registered agent The Prentice-hall Corporation System, 211 E. 7'11 Street,

Suite 620, Austin, Texas 78701.

        4.     Defendant, WHITE LODGING SERVICES CORPORATION, is a foreign

corporation duly organized and existing pursuant to the laws of Indiana and may be served at its

registered agent: CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201-

3136.

                                        C. Jurisdiction and Venue

        5.     As a general matter, Plaintiff's counsel believes that the amount of damages to be

awarded to a claimant is strictly within the province of the jury. The damages sought by Plaintiff

in this case won't be measured by a specific dollar amount as much as they arc based on the

collective wisdom of a jury. Indeed, the jury will be reminded that it is solely up to them to

award intangible damages for all applicable non-economic damages. The jury will also be

reminded of the value that we as free people of the United States of America place on human life

and our right to be free from pain and suffering and to pursue happiness however we see fit.

        6.     Despite all of the foregoing, and despite the many objections lodged by both the

defense bar and the plaintiff bar, the rules now provide that a plaintiff must state how much

money the plaintiff is seeking in a given suit. Therefore; due to the new amended rules, effective

January 1, 2021, and pursuant to TEXAS RULE OF CIVIL PROCEDURE 47(c)(5), Plaintiff

hereby states that she is seeking monetary relief of over one million dollars(51,000,000.00).

        7.     Pursuant to Section 15.002(a)(1) of the TEXAS RULE OF CIVIL PR.00.'F.D1TRE,

venue is proper in Travis County because it is the county in which all or a substantial part of the

events giving rise to the claim occurred.

        R.     The court has jurisdiction over Defendants because Defendants conduct business

              Te;,,is and the .:aus:71--- of    asserted herein arise   oft[, ,se contacz:,..
                                             E. Facts

        9.     This lawsuit results from an injury in an elevator manufactured and maintained by

TK Elevator Corporation. This incident occurred in Travis County, Texas on Monday, June 24,

24, 2019 between 12:30 pm to 1:00 pm local time. On that day, JACQUELINE NELSON-

BURKE.Plaintiff was a guest and business invitee staying at the JW Marriott Austin hotel, 110

E. 2nd Street, Austin, Texas 78701 ("JW Austin") in Room #2319. Plaintiff was attending a

work event at the JW Austin entitled Solar Power Texas.

        10.    Upon taking care of a package delivery charge in thc, business office on the 5th

Floor of the JW Austin, Plaintiff entered elevator #M3, piessed the number II, and intended to

ride that elevator to the work event on the 4th floor. Upon du so, the clevatoi door closing was

unusually delayed. Thereafter, the door on elevator #M3 abruptly shut, the car began violently

bouncing, and the car's interior lights turned off, including the floor number indication. Plaintiff

repeatedly pushed both the "HELP" and "OPEN DOOR" button, but there was no response

while the elevator continued to bounce. The elevator then quickly ascended twice causing

Plaintiff to lose her footing falling to the floor while attempting to hold onto the car railing. The

elevator continued bouncing for almost 5 minutes when Plaintiff heaid, over her screams for

help, what sounded to be a pre-record message stating"JW Marriott, Please Hold."

        1 1.   While the elevator continued to bounce and violently ascend/descend,           a   live

operator's voice finally came across the intercom of elevator #M3.Plaintiff was holding onto the

elevator's railing for dear life when the live operator asked Plaintiff a series of seemingly

scripted questions such as: "Hello is there an emergency?. . . Are you stuck in the elevator?. .

Can you open the door? ... What floor ate you our Plaintiffresponded to al; the live operator's

questions, and the elevator car finally stopped its violent motions. The elevator's car door then
opened, the elevator floor indicator showed that the car was on the 5th floor with the arrow

pointing down, but when Plaintiff stepped out of the elevator, she was actually on the 3rd floor.

Plaintiff then sought help from her work colleagues and called for medical assistance. Plaintiff

was treated on the scene by EMS and then she was taken to a local hospital for her injuries

sustained in this incident.

                              F. Negligence of TK Elevator Corporation

        12.    One who undertakes the control and repair of another's elevators is charged with

the duty to exercise ordinary care to maintain the elevators in a condition ofreasonable safety for

use, whether the undertaking party is operating under a contract with the building owner and/or

occupier or not.

        13.    In this instance, Defendant WHITE LODGING CORPORATION ("WHITE

LODGING") was the management company who occupied and operated the overall premises of

the JW Austin. A contract existed between Defendant TX ELEVATOR CORPORATION (TK

ELEVATOR) and WI3TTE LODGING whereby TK ELEVATOR agreed to undertake the

responsibility of keeping the elevator systems in proper adjustment and safe operating condition

for the invitees of the JW Austin.

       14.     TK ELEVATOR failed to act as a reasonable and prudent elevator maintenance

compony in that it:

       a)      Did not properly maintain and repair elevator #M3 at the JW Austin with the
               result being an elevator malfunction causing the agonizing and unnecessary
               injuries to Plaintiff

       b)      Failed to act as a reasonable and prudent elevator maintenance company in the
               service and inspection of elevator #M3.

       c)      Failed to warn plaintiff about the condition of elevator #M3.
        15.    In addition, the condition of elevator #M3 created an unreasonable risk of harm to

Plaintiff and TK ELEVATOR knew of the condition or should have known of the condition.

Further pleading, Plaintiff at all times was unaware of the dangerous condition.

        16. The functioning of the elevator as experienced by Plaintiff was such that it would

not ordinarily occur in the absence of negligence and the instrumentality causing the accident

was under control of TK ELEVATOR. But for TK ELEVATOR's failure to properly maintain

and service elevator #M3,the incident would not have occurred. The fact that the event: occurred

gives rise to the presumption that the elevator was not properly serviced and maintained by TX

ELE V ATOR.

        1 7.   Each of the aforementioned negligent acts or omissions of Defendant, TK

ELEVATOR CORPORATION, constituted a proximate cause of the incident and of the resulting

damages and injuries to Plaintiff.

                             G. Neglieenee of White LodpinE Corporation

         18.   In the abundance of caution, and in the event that TK ELEVATOR claims WHITE

LODGING failed to timely notify TK ELEVATOR of the need to inspect, maintain and/or repair

elevator #M3,WHITE LODGING failed to act as a reasonable property manager ofthe premises

in which elevator #M3 is located in that it:

       a)      Failed to properly report problems with elevator #M3 or schedule maintenance
               with TK ELEVATOR.

       b)      Failed to act as a reasonable and prudent occupier and manager of the premises in
               reporting problems with elevator #M3.

       c)      Failed to report elevator problems to or schedule maintenance with TK
               ELEVATOR.
        19.     In addition, the condition of elevator #M3 created an unreasonable risk of harm to

Plaintiff and WHITE LODGING knew of the condition or should have known of the condition.

Further pleading, Plaintiff at all times was unaware of the dangerous condition.

        21.     Each of the aforementioned negligent acts or omissions of Defendant, WHITE

LODGING CORPORATION, constituted a proximate cause of the incident and of the resulting

damages and injuries to Plaintiff.


                         IL. Strict -liability of TIC Elevator Corporation

        22.    Elevator #M3 was a model TAC 50-04 that was designed, manufactured,

assembled,installed and placed into the stream of commerce by TK ELEVATOR. Elevator #M.3

possessed defects that. rendered it unreasonably dangerous for its reasonable, foreseeable uses.

        23.    TK ELEVATOR hada duty to design,inauufacture, construct, formulate, develop

standards, prepare, process, assemble, install, inspect, test, list, certify, warn, instruct and market

the elevator in question in such a safe manner as to avoid causing the serious injuries of Plaintiff

or members of the general public.

       24.     TK ELEVATOR should be held strictly liable for each of the defects, all of which

either singular or concurrently, were the producing or proximate cause ofPlaintiff's injuries.

       25. A safer alternative design existed at the time the elevator #M3 was designed,

manufactured, marketed, and sold by TK ELEVATOR that would have made the elevator safer.

This safer alternative, if incorporated into the elevator, would have prevented or significantly

reduced the risk of Plaintiff's injuries, without substantially impairing the product's utility as is

evidenced by other elevators currently utilizing the safer alternatives. Furthermore, the safer

alternative design was economically and technologically feasible at the time the elevator left the
control of TK ELEVATOR, by the application of existing or reasonably achievable scientific

knowledge.

        26.    Plaintiff, therefore, invokes the Doctrine of Strict Liability, Section 402A,

Restatement(Second)of Torts, as adopted by the Supreme Court of Texas.

                                              I.Damages


        27.     Plaintiff would show that, as a direct and proximate and/or producing cause of the

above-mentioned acts and omissions of the Defendants, she sustained significant personal

injuries and damages,including but not limited to the following;

        a.     Past and future physical pain;

        b.     Past and future mental anguish;

        c.     Past and future medical expenses;

                Past and future lost wages;

        e.     Past and future physical impairment;

       f       Past and future disfigurement; and

       f.      Past and future loss of enjoyment of life.

                                       J.Interest and Costs


       28.     Plaintiff seeks the recovery of pre-judgment interest and post-judgment interest as

authorized by law. Plaintiff also seeks recovery for all costs of court.

                             K. Demand for Jury and Court Reporter

       29.     Plaintiff demands a trial by jury to resolve all fact issues in this case and tenders

the appropriate fee. Plaintiff respectfully requests that a court reporter attend all sessions of court

in connection with this rase, and that the court reporter take full note:: of the voir dire, all

testimony offered, together with any 'nd all.
                              L. Designated E-Service E-Mail Address

        30.      The following is the undersigned attorney's designated-Service e-mail address for

all e-served documents and notices, filed and unified, pursuant to Texas Rules of Civil Procedure

21(t)(2) & 21(a): wossick@carlsonattorneys.com. This is the undersigned's only E-Service e-

mail address, arid service through.any other e-mail address will be consider invalid.

                                     M. Conditions Precedent

        3L       All conditions precedent to Plaintiff's claim for relief have been performed or

have occurred.

                              N. Conclusion and Prayer for Relief

        32.    For these reasons, Plaintiff respectfully requests that this Honorable Court issue

citation for Defendants to appear and answer and that, upon a Fula trial of this cause, Plaintiff he

granted a judgment against Defendants,jointly and/or severally, for the following:

        a.      Actual damages as alleged herein and/or proven at trial;

        b.     Prejudgment interest from the date of injury through the date ofjudgment, at the

               maximum rate. allowed by law;

        c.     Post-judgment interest at the maximum rate allowed by law;

        d.     Costs of court; and

        c.     Any and all such other and further relief, Whether in law or in equity, to which

               Plaintiff may be justly entitled.

                                              Respectfully submitted,
THE CARLSON LAW FIRM,P.C.
11606 North Interstate Highway 35
Austin, TX 78753
iiione:(512)346-5688
Fax: (512)719-4362



te7A;z-re-S2
William G. Rossick
Texas Bar No.00789597
wrossida,earlsonattorneys.com
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

William Rossick on behalf of William Rossick
Bar No. 789597
wrossick@carlsonattorneys.corn
Envelope ID: 54093392
Status as of 6/7/2021 5:28 PM CST

Case Contacts

Name               BarNumber Email                            TimestampSubmitted Status
Carlos Rodriguez             crodriguez@carlsonattomeys.com   6/4/2021 8:25:40 AM   SENT
Monica Nguyen                mnguyen@carlsonattorneys.corn    6/4/2021 0:25:40 AM   SENT
                                                                     CITATION
                                                              T HE STATE OF TEXAS
                                                              CAUSE NO. D-1-GN-21-002622

JACQUELINE NELSON-BURKE
                                                                                                                              , Plaintiff
   vs.
TK ELEVATOR CORPORATION FKA THYSSENKRUPP ELEVATOR CORPORATION AND WHITE LODGING
CORPORATION                                                                                                                   , Def no,nt

TO:    TK ELEVATOR CORPORATION
       r/K/A THYSSENKRUPP ELEVATOR CORPORATION
       BY SERVING ITS REGISTERED AGENT THE PRENTICE- HALL CORPORATI
       ON SYSTEM 211 E 7TH ST STE 620
       AUSTIN, TEXAS 78701

Defendant, in the above styled and numbered cause:

YOU HAVE BEEN SUED. You may employ an attorney. If you or your attorney do not file a written E. Is A with the clerk who issued this
citation by 10:00 A.M. on the Monday next following the expiration of twenty days after you were r     d this citation and petition, a default
judgment may be taken against you. In addition to filing a written answer with the clerk, you may be required to make initial disclosures to the
other parties of this suit. These disclosures generally must be made no later than 30 days afte- au file your answer with the clerk. Find out
more at TexasLawHelp.org."


Attached is a copy of the PLAINTIFF'S ORIGINAL PETITION of the PLAINTIFF in the above ty.,o and numbered cause, which was filed on JUNE
4,2021 in the 200TH JUDICIAL DISTRICT COURT of Travis County, Austin, Texas.

ISSUED AND GIVEN UNDER MY HAND AND SEAL of said Court at office, June 07, 2

REQUESTED BY:
WILLIAM G. ROSSICK
11606 N INTERSTATE 35
AUSTIN, TX 78753                                                                           Velva L. Price
BUSINESS PHONE: (512) 346-5688                FAX:(512) 719-4362                           Travis County District Clerk
                                                                                           Travis County Courthouse
                                                                                           1000 Guadalupe, P.O. Box 679003(70767)
                                                                                           Austin, TX 79701

                                                                                    PREPARED BY: VICTORIA BENAVIDES



Came to hand on the         day of                                 at           o'clock     M., and executed at
                                                                 within the County of                             on the       day of
                                at            o'cloc s    M.,
by delivering to the within named                                                                        , each in person, a true copy of this citation
together with the PLAINTIFF'S ORIGINAL PETIT.DN accompanying pleading, having first attached such copy of such citation to such copy of pleading
and endorsed on such copy of citation the d to of delivery.

Service Fee: $
                                                                                          Sheriff / Constable / Authorized Person
Sworn to and subscribed before le .his the
                                                                                          By:
       day of
                                                                                          Printed Name of Server


                                                                                                                                 County, Texas
Notary Public    r   STATE OF TEXAS

D-1-GN- '1,..12622                                                       SERVICE FEE NOT PAID                                           P01 - 000107478
                                                                     CITATION
                                                              T HE STATE OF TEXAS
                                                              CAUSE NO. D-1-GN-21-002622

JACQUELINE NELSON-BURKE
                                                                                                                           , Plaintiff
  vs.
TK ELEVATOR CORPORATION'FKA THYSSENKRUPP ELEVATOR CORPORATION AND WHITE LODGING
CORPORATION                                                                                                                , Defendant


TO:     WHITE LODGING SERVICES CORPORATION
        Bt bERVING THkOUGH I1 REuISTERED AGEN
        CT CORPORATION SYSTEM'
        1999 BRYAN STREET SUITE 900
        AUSTIN,TEXAS 75201-3136

Defendant, in the above styled and numbered cause:

YOU HAVE BEEN SUED. You may employ an attorney. If you in your allumey du not file a written answer with the clerk who issued this
citation by 10:00 A.M. on the Monday next following the expiration of twenty days after you were served this citation and petition, a default
judgment may be taken against you.In addition to filing a written answer with the clerk, you may be required to make initial disclosures to the
other polities of this suiL Thus's disclosures weaselly must be made nu lake than 30 days after you file your answer with the clerk. Find out
more at TexasLawHelp.org."


Attached is a copy of the PLAINTIFF'S ORIGINAL PETITION of the PLAINTIFF in the above styled and numbered cause, which was filed on JUNE
4.2021 in the 200TH JUDICIAL DISTRICT COURT of TraVis County, Austin, Texas.

ISSUED AND GIVEN UNDER MY HAND AND SEAL of said Court at office June 07. 2021.

REQUESTED BY:
WILLIAM G. ROSSICK
1 1606 N INTERSTATE 35
AUSTIN, TX 78753                                                                         Velva L. Price
BUSINESS PHONE:(512)346-5688                  FAX:(512)719-4362                          Travis County District Clerk
                                                                                         Travis County Courthouse
                                                                                         1000 Guadalupe,P.O. Box 679003(78767)
                                                                                         Austin, TX 78701

                                                                                    PREPARED BY: VICTORIA BENAVIDCG



Came to hand on the   7 day of          V-LiWe            UR       at   703•dclock
                                                                 within the County of
                                                                                        r   M. and executed at
                                                                                                                 on the     day of
                                   at         o'dock      M.,
by delivering to the within name                                                                  each in person, a true copy of this citation
together with the PLAINTIFF'S ORIGINAL PERRON accompanying pleading, having first attached such copy of such citation to such copy of pleading
and endorsed on such copy of citation the date of delivery.

Service Fee:$
                                                                                        Sheriff / Constable / Authorized Person
Sworn to and subscribed before me this the
                                                                                        By:
       day of
                                                                                        Printed Name of Server


                                                                                                                              County, Texas
Notary Public, THE STATE OF TEXAS

D-1-GN-21-002622                                              pi/0 5-
                                                                    0 S1rICE FEE rztp ov\                                    /    RM00107479

*B                       902o- 1910-0T)-
                                                                                   6/9/2021 8:38 AM
                                                                                                   Velva L. Price
                                                                                                  District Clerk
                                 CAt •sE NO. D-1-G-21-O02622                                      Travis County
                                                                                               D-1-GN-21-002622
.1 (()I     .. NE NELSON-RI lt1,1E                                                IsTRIcT cot ttcyma Ybarra
Phfinn



TK FLEX ,kTOR CORrOR ViION f.k.a.                                 of TRAN is Cal N. .TEXAS
[LI\ 4s‘s1.\1‘10 PP ELLVA I OR
 coR poR st I 10\ and,
WI II II. LODGING I 01:IlORATION
Defendants                                                       200TH JUDICIAL DISTRICT

                                           RETURN

Came to hand on the 7th day ofJune 2021, at 7:03 p.m.:

Citation, with Plaintiff's Original Petition, and Lawyer Referral Service form.

Executed on the 8th day of June 2021. at 2:10 p.m. at 211 E. 7th Street, Ste. 620, Austin, Texas
78701, within the County ofTravis, by delivering to the within named Defendant TK ELEVATOR
CORPORATION F/K/A THYSSENKRUPP ELEVATOR CORPORATION by delivering to its
Registered Agent, PRENTICE-HALL CORPORATION SYSTEM,by delivering in person to Jim
Herriman,employee designated to receive process for the registered agent, a true and correct copy
of the above specified civil process, having first endorsed thereupon the came to hand date and
time and the date ofdelivery.

My name is Tod E. Pendergrass. My date of birth is December 2, 1964. My address is 516 West
Annie, Austin, Texas 78704. United States of America. I am over eighteen (18) years of age and
not a part, to or interested in the outcome of this case. I am certified to serve Texas civil court
process by the JBCC under Order ofthe Texas Supreme Court, Certification No. PSC1660,Exp.
11/30/21. 1 am personally acquainted with the facts stated herein and declare under penalty of
perjury that the foregoing is true and correct.


This Return was executed in Travis County, Texas, U.S.A., on June 8,2021.


     Tod E. Pendergrass
Printed Name                                        Declarant(signature)
                                                    Re: Carlson/9032-1



Service Fce $ 80.00




                                                                                  DRLS
                                                                                  516 West Annie St.
                                                                                  A ustin, Texas 78704
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.
Monica Nguyen on behalf of William Rossick
Bar No. 18959
mnguyen@carlsonattorneys.com
Envelope ID: 54233713
Status as of 6/9/2021 11:23 AM CST

Case Contacts

Name               BarNumber Email                           TimestampSubmitted    Status
Carlos Rodriguez             crodriguez@carlsonattorneys.com 6/9/2021 8:38:09 AM   SENT
Monica Nguyen                mnguyen@carlsonattorneys.com    6/9/2021 8:38:09 AM   SENT
William Rossick              wrossick@carlsonattorneys.com   6/9/2021 8:38:09 AM   SENT
                                                                                              6/15/2021 8:24 AM
                                                                                                               Velva L. Price
                                               k it             ). D-1-GN-21 -002622                          District Clerk
                                                                                                              Travis County
JAE C1t I          N     NELSO             Itkr,                                   I N I II _ LSI RIC I DA-PR21-002622
                                                                                                               Norma Ybarra




11:  ,, EL E kTOR CORPORATION                                                                        of -FRAN- I                 fir   N TN.TENAS
  71!N. 4‘-.1.1",, Kl rr ELFIN ATOR
  CORPORA -I ION trttl,
"tAr        LODGING(            RATION
                                                                                                   200TH                        I. IA.._   TN


                                                            RETURN

Came to hand on the 7th day of June 2021, at 7:03 p.m. - Citation, with Plaintiff's Original Petition, and
Lawyer Referral. Service form. Executed on the 10th day of June 2021, at 9:29 a.m., at 1999 Bryan
Street, Ste. 900, Dallas, Texas 75201, within the County of Dallas, by delivering to the within named
Defendant WHITE LODGING SERVICES CORPORATION by delivering to its Registered Agent, CT
Corporation System, by delivering to its employee/agent, via U.S.P.S. Certified Mail, return receipt
requested, a true copy of the above specified civil process, having first endorsed thereupon the came to
hand date and time and the date mailed (return receipt affixed below.) My name is Tod E. Pendergrass.
My date of birth is December 2, 1964. My address is 516 West Annie, Austin, Texas 78704, United
States of America. I am over eighteen (18) years of age and not a party to or interested in the outcome
of this case. I am certified to serve Texas civil court process by the JBCC under order of the Texas
Supreme Court, Certification No. PSC1660, Exp. 11/30/21. I am personally acquainted with the facts
stated herein and declare under penalty ofperjury that the foregoing is true and correct. This Return was
executed in Travis County, Texas, U.S.A.,on June itti-k ,2021.

                           sass
                                        ervice Fee $

                                                         COMPLETE THIS SECTION ON DELIVERY

              e tterns 1, 2, and 3                          Signature
 • Print your name and addres                                                                             0 Agent
    so that we can return the card I                                                                     0 Addressee
 ■ Attach this card to the back of t                                                      a)         C. Date of Dot
    or on the front if space permits-
                                                                          ‘
                                                                          3
                                                                               Ste:115                    JUN10
 1. Article Addressed to:                                D. Is    very address different from tarn 1? 0 Yes
                                                            If YES, enter delivery address below.     El No
   White Lodging Services Corporation
   clo Its Registered Agent
   C.T. Corporation. System
   1999 Bryan Street, Suite 900
   Dallas, Texas 75201-3136
                                                      3. Service Type                           0 Priority Mail Expense
                                                         Mutt Signature
     I 1111   MI1111111111
                       III II
       9590 9402 3028 7124 0460 70
                                  111
                                                         Aduit Signature Restricted Deaver/
                                                           ratified Maw
                                                                    Mat Restricted DeliviaY
                                                                                                o Registered Mat's
                                                                                                ❑ Registered Mall Restricted.
                                                                                                    abim RnnnirS for
                                                      0 Goriest on Delivery                     .   sersteseliese
                                                      ❑ Collect on Delivery Restricted De v     o Signature Corr:matron/14
 7020 1810 0000 14111 5066                            Li insured Mat                            0 Signature Confirmation
                                                      0 Insured MO Restricted Dilatory            Restricted Del,ve-y
                       Q                                 toverS
 PS Form 3811,July 2015 PSN 7530-02-000-9053                                                   Dornesti Return Peori'pt



                                                                                                                                DRLS
                                                                                                                                516 West Annie St.
                                                                                                                                Austin, Texas 78704
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Monica Nguyen on behalf of William Rossick
Bar No. 789597
mnguyen@carlsonattorneys.com
Envelope ID: 54409661
Status as of 6/15/2021 3:19 PM CST

Case Contacts

 Name               BarNumber Email                            TimestampSubmitted Status
Carlos Rodriguez              crodriguez@carlsonattorneys.com 6/15/2021 8:24:47 AM    SENT
 Monica Nguyen                mnguyen@carlsonattorneys.com     6/15/2021 8:24:47 AM   SENT


Associated Case Party: Jacqueline Nelson-Burke

 Name              BarNumber Email                           TimestampSubmitted Status
William Rossick              wrossick@carlsonattorneys.com 6/15/2021 8:24:47 AM   SENT
                                                                     6/23/2021 4:43 PM
                                                                                      Velva L. Price
                                                                                     District Clerk
                                                                                     Travis County
                           CAUSE NO. D-1-GN-21-002622                             D-1-GN-21-002622
                                                                                   Nancy Rodriguez
JACQUELINE NELSON-BURKE,                                    IN THE DISTRICT COURT

      Plaintiff,

v.                                       -§              OF TRAVIS COUNTY, TEXAS

TK ELEVATOR CORPORATION F.K.A.            §
THYSSENKRUPP ELEVATOR
CORPORATION AND, WHITE LODGING            §
CORPORATION,

      Defendants.                                          200TH JUDICIAL DISTRICT



      DEFENDANT WHITE LODGING CORPORATION'S ORIGINAL ANSWER,
             JURY DEMAND AND REQUEST FOR DISCLOSURE



TO THE HONORABLE JUDGE OF SAID COURT:

      COME NOW, White Lodging Corporation ("Defendant") and files this its Original

Answer, Jury Demand and Request for Disclosure to Plaintiffs' Original Petition and

would respectfully show:

                                       I.
                                 GENERAL DENIAL

      Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant generally

denies each and every, all and singular, the allegations contained within Plaintiffs

Original Petition, and demands strict proof thereon by a preponderance of the credible

evidence in accordance with the Constitution and laws of the State of Texas.

                                        II.
                                   JURY DEMAND

      Defendant demand a jury trial.




DEFENDANT WHITE LODGING CORPORATION'S ORIGINAL ANSWER, JURY DEMAND AND
REQUEST FOR DISCLOSURE - PAGE 1 OF 1
9464480v1
93594.005
                                       III.
                             REQUEST FOR DISCLOSURE

       Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Defendant requests

that Plaintiff disclose, within thirty (30) days of service of this request, the information

described in Rule 194.2(a)-(1).

                                           IV.
                                         PRAYER

       WHEREFORE,        PREMISES       CONSIDERED,        Defendant      White    Lodging

Corporation prays that upon final trial and hearing hereof, Plaintiff recover nothing

from Defendant, but Defendant go hence without delay and recover costs of court and

other such further relief, both general and special, to which Defendant may be justly

entitled.


                                          Respectfully submitted,

                                          By:      /s/ David A. McFarland
                                                 David A. McFarland
                                                 State Bar No. 00791223
                                                 Timothy E. Headley
                                                 State Bar No. 24007334

                                          THOMPSON, COE, COUSINS, & IRONS, LLP
                                          700 North Pearl Street, 25th Floor
                                          Dallas, Texas 75201
                                          Telephone:(214) 871-8200
                                          Facsimile: (214) 871-8209
                                          Email:dmcfarland@thompsoncoe.com
                                          Email: theadley@thompsoncoe.com

                                          ATTORNEYS FOR DEFENDANT
                                          WHITE LODGING CORPORATION




DEFENDANT WHITE LODGING CORPORATION'S ORIGINAL ANSWER,JURY DEMAND AND
REQUEST FOR DISCLOSURE - PAGE 2 OF 2
9464480v1
93594.005
                             CERTIFICATE OF SERVICE

       This is to certify that on the 23rd day of June, 2021, a true and correct copy of
the foregoing was served on all counsel of record by electronic notice and/or certified
mail return receipt requested:

William G. Rossick
THE CARLSON LAW FIRM, P.C.
1 1606 North Interstate Highway 35
Austin, TX 78753
Phone: (512) 346-5688
Fax: (512) 719-4362
Email: wrossicla,carlsonattorneys.com
Counsel for Plaintiff



                                        /s/ Tim Headley
                                        David McFarland
                                        Tim Headley




DEFENDANT WHITE LODGING CORPORATION'S ORIGINAL ANSWER, JURY DEMAND AND
REQUEST FOR DISCLOSURE - PAGE 3 OF 3
9464480v1
93594.005
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Andrea Wilson on behalf of David McFarland
Bar No. 00791223
awilson@thompsoncoe.com
Envelope ID: 54721582
Status as of 6/24/2021 10:36 AM CST

Case Contacts

 Name                BarNumber Email                           TimestampSubmitted Status
Carlos Rodriguez               crodriguez@carlsonattorneys.com 6/23/2021 4:43:56 PM   SENT
 Monica Nguyen                 mnguyen@carlsonattorneys.com    6/23/2021 4:43:56 PM   SENT
David McFarland                dmcfarland@thompsoncoe.com      6/23/2021 4:43:56 PM   SENT
Dora Kline                     dkline@thompsoncoe.com          6/23/2021 4:43:56 PM   SENT
Andrea Wilson                  awilson@thompsoncoe.com         6/23/2021 4:43:56 PM   SENT
Timothy EHeadley               theadley@thompsoncoe.com        6/23/2021 4:43:56 PM   SENT
Victoria Borunda               vborunda@thompsoncoe.com        6/23/2021 4:43:56 PM   SENT


Associated Case Party: Jacqueline Nelson-Burke

 Name              BarNumber Email                          TimestampSubmitted Status
William Rossick              wrossick@carlsonattorneys.com 6/23/2021 4:43:56 PM   SENT
                                                                                 7/6/2021 6:02 PM
                                                                                                 Velva L. Price
                                                                                                District Clerk
                                                                                                Travis County
                                CAUSE NO.D-1-GN-21-002622                                    D-1-GN-21-002622
                                                                                              Nancy Rodriguez
 JACQUELINE NELSON-BURKE,                                            IN THE DISTRICT COURT

        Plaintiff,

 v.                                                                 200TH JUDICIAL DISTRICT

 TK ELEVATOR CORPORATION f.k.a.
 THYSSENKRUPP ELEVATOR
 CORPORATION,and
 WHITE LODGING CORPORATION,

        Defendants.                                                  TRAVIS COUNTY,TEXAS



DEFENDANT TK ELEVATOR CORPORATION F.K.A. THYSSENKRUPP ELEVATOR
 CORPORATION'S ORIGINAL ANSWER TO PLAINTIFF'S ORIGINAL PETITION


       COMES NOW, TK Elevator Corporation, formerly known as ThyssenKrupp Elevator

Corporation ("TKE" or "Defendant"), and files this, its Original Answer to Plaintiff's Original

Petition as follows:

                                            I.
                                      GENERAL DENIAL

        1.     Defendant denies each and every allegation set forth in Plaintiff's Original Petition

and demands strict proofthereof.

                                           II.
                                  AFFIRMATIVE DEFENSES

       2.      As permitted by Rule 94 of the Texas Rules of Civil Procedure and if the same

should be necessary, Defendant asserts the following by way of affirmative defenses as to the

claims and causes of action which Plaintiffs have alleged in this suit:




DEFENDANT TK ELEVATOR CORPORATION F.K.A. THYSSENKRUPP ELEVATOR CORPORATION'S
ORIGINAL ANSWER TO PLAINTIFF'S ORIGINAL PETITION                                              Page 1
                                   PRE-EXISTING CONDITIONS

       a.      Defendant asserts that the injuries, conditions and/or damages allegedly sustained

by Plaintiff herein were pre-existing and/or caused, in whole or in part, by prior or subsequent

medical problems, injuries, conditions or other events involving or pertaining to the claimant for

which this Defendant is not legally responsible.

                       SUBSEQUENT EVENT,CONDITION AND/OR INJURIES

       b.      Defendant asserts that Plaintiff's injuries and damages, if any, in whole or in part

were caused by or due to events, accidents, collisions, conditions or incidents, physical, medical

and/or mental which occurred after and subsequent to the incident, accident, event or occurrence

made the basis ofthis suit.

                INTERVENING,SUPERSEDING OR NEW AND INDEPENDENT CAUSE

       c.      Defendant further asserts that, in the unlikely event that Plaintiff proves that she

sustained injuries or incurred damages as they have alleged, that these damages or injuries were

caused, in whole or in part, by the acts or omissions ofpersons or parties other than the Defendant

and therefore were caused by events and persons or parties which constitute a preceding cause,

new and independent cause, intervening cause and/or superseding cause ofthe incident made the

basis of this suit and thus, Plaintiff's alleged injuries and damages.

                                     SOLE PROXIMATE CAUSE

       d.      Defendant further asserts, if same be necessary, that a proximate cause and/or

producing cause, or, in the alternative, the sole proximate cause or the producing cause of

Plaintiff's damages, if any, was the negligence of Plaintiff and/or the conduct of other persons or

entities not controlled by or the responsibility of Defendant.




DEFENDANT TK ELEVATOR CORPORATION F.K.A. THYSSENKRUPP ELEVATOR CORPORATION'S
ORIGINAL ANSWER TO PLAINTIFF'S ORIGINAL PETITION                                             Page 2
                CHAPTER 33 PERCENTAGE REDUCTION,CREDIT,AND/OR OFFSET

        e.      Defendant further asserts its rights pursuant to Chapter 33 of the Texas Civil

Practice & Remedies Code to pursue a percentage reduction, monetary credit, offset or relief

provided under the laws of Texas in the event of any settlement agreements between

parties/persons/alleged tortfeasors involved in this suit, as well as responsible third parties.

Defendant further asserts its rights to a consideration by the Court and Jury ofthe relative damages

and conduct ofthe parties and all tortfeasors and accord Defendant the full benefit of Chapter 33

and its subparts. Defendant is entitled to a percentage reduction based upon a determination ofthe

relative fault of all persons, entities and any party joint tortfeasors.

       f.       Defendant asserts that it is entitled to an offset for any amount paid to or received

by Plaintiff relating to each of her claims. At the final trial, Defendant requests that any such

amount be offset from any judgment rendered.

                                       FAILURE TO MITIGATE

        g.      Defendant asserts that Plaintiff failed to mitigate her damages as required by law.

Defendant asserts that Plaintifffailed to mitigate damages, by among other things, failing to follow

medical providers' advice and instructions regarding treatment and in failing to continue working

and/or failing to accept employment after the alleged incident.

                               TOLLING OF PREJUDGMENT INTEREST

        h.      Defendant affirmatively invokes the provisions of Chapter 304 of the Texas

Finance Code, Chapter 41 ofthe Texas Civil Practice and Remedies Code, and the Texas common

law regarding limitations and restrictions on the recovery of prejudgment interest.

       i.       Pleading further, Defendant further asserts that Plaintiff's claims for prejudgment

interest are limited by sections 304.105 and 304.108 ofthe Texas Finance Code, which specifically



DEFENDANT TK ELEVATOR CORPORATION F.K.A. THYSSEN KRUPP ELEVATOR CORPORATION'S
ORIGINAL ANSWER TO PLAINTIFF'S ORIGINAL PETITION                                               Page 3
provides that prejudgment interest may be tolled during periods in which settlement offers may be

accepted and periods of trial delay. See Tex. Fin. Code §§ 304.105 and 304.108.

                  CHAPTER 41- RECOVERY OF MEDICAL EXPENSES INCURRED

       j.       Defendant asserts Texas Civil Practice and Remedies Code §41.0105 limiting

Plaintiff's recovery of medical and/or health care expenses incurred to the amount actually paid or

incurred by or on behalf of the claimants. Alternatively, Defendant is entitled to a credit against

any medical expense damage award for amounts not charged to or actually incurred by the

claimant, amounts written off or discounted, or in an amount equal to the difference between the

total charges and the sum that was paid and accepted as payment in full or which will be paid and

accepted as payment in full as the evidence may show. Defendant would show the Plaintiff's

allegations for medical expenses are limited to those expenses actually paid or incurred by the

Plaintiff

                                             NET LOSS

       k.       Defendant pleads by way of affirmative defense that any evidence of lost earnings,

loss of earning capacity, loss of contributions of a pecuniary value or loss of inheritance be

submitted in the form of a net loss after reduction for income tax payments and unpaid tax liability

pursuant to §18.0901 of the Texas Civil Practice & Remedies Code. Pleading further, Defendant

requests that this Court instruct the jury as to whether any recovery is subject to federal or state

income taxes.

       1.       Pleading further, Defendant asserts Texas Civil Practice and Remedies Code

§18.091 limiting evidence of Plaintiff's loss of earnings, loss of earning capacity, loss of

contributions of a pecuniary value, or loss of inheritance to the net loss after reduction for income

tax payments or unpaid tax liability pursuant to any federal income tax law.



DEFENDANT TK ELEVATOR CORPORATION F.K.A. THYSSENKRUPP ELEVATOR CORPORATION'S
ORIGINAL ANSWER TO PLAINTIFF'S ORIGINAL PETITION                                               Page 4
                                      CONDITIONS PRECEDENT

        m.     Defendant specifically denies that the conditions precedent to bringing this suit for

negligence, strict liability, or otherwise have been performed, waived, or otherwise satisfied.

                                      III.
                 NOTICE OF INTENT TO USE DOCUMENTS PRODUCED

       3.      Notice is hereby given that, pursuant to Rule 193.7 of the Texas Rules of Civil

Procedure, Plaintiff's production of documents and items in response to Requests for Production

and other discovery requests in this case authenticates the documents for use against Plaintiff in

this case. Defendant further hereby gives notice ofintent to utilize any and all such items produced

by Plaintiff or others in discovery in the trial ofthis matter.

                                          IV.
                             REQUIRED INITIAL DISCLOSURES

       4.      Plaintiffis required to provide the information and materials set forth in Texas Rule

of Civil Procedure 194.2 on or before 30 days after the filing of the first answer or general

appearance by a Defendant in this case.

                                               V.
                                             PRAYER

       WHEREFORE, Defendant TK Elevator Corporation, formerly known as ThyssenKrupp

Elevator Corporation, prays that Plaintiff take nothing by her suit, that Defendant be dismissed

with its costs, and for such other and further relief to which Defendant may show itself justly

entitled both at law and in equity.




DEFENDANT TK ELEVATOR CORPORATION F.K.A. THYSSENKRUPP ELEVATOR CORPORATION'S
ORIGINAL ANSWER TO PLAINTIFF'S ORIGINAL PETITION                                              Page 5
                                      Respectfully Submitted,

                                      MAYER LLP


                                      By:               r2dL
                                      Alan L. Rucker
                                      SBN 00788330
                                      aruckermayerllp.com
                                      Travis Cox
                                      SBN 24096279
                                      tcox(&mayerllp.com
                                      750 N. St. Paul Street, Suite 700
                                      Dallas, Texas 75201
                                     (214)379-6900 Telephone
                                     (214)379-6939 Facsimile
                                      ATTORNEYS FOR DEFENDANT
                                      THYSSENKRUPP ELEVATOR
                                      CORPORATION




DEFENDANT TK ELEVATOR CORPORATION F.K.A. THYSSENKRUPP ELEVATOR CORPORATION'S
ORIGINAL ANSWER TO PLAINTIFF'S ORIGINAL PETITION                               Page 6
                                CERTIFICATE OF SERVICE

       I hereby certify that on this 6th day of July 2021, a true and correct copy of the foregoing
instrument was forwarded via electronic service to all counsel ofrecord:

 VIA E-SERVICE                                    VIA E-SERVICE
 William G. Rossick                               David A. McFarland
 wrossick@carlsonattorneys.com                    dmcfarland@thompsoncoe.com
 THE CARLSON LAW FIRM,P.C.                        Tim Headley
 1 1606 North Interstate Highway 35               theadley@thompsoncoe.corn
 Austin, TX 78753                                 THOMPSON COE COUSINS & IRONS,LLP
 ATTORNEY FOR PLAINTIFF                           700 N. Pearl Street, 25th Floor
                                                  Dallas, Texas 75201
                                                  ATTORNEYS FOR DEFENDANT
                                                  WHITE LODGING CORPORATION



                                                     Alan. L. Rucker




DEFENDANT TK ELEVATOR CORPORATION F.K.A. THYSSENKRUPP ELEVATOR CORPORATION'S
ORIGINAL ANSWER TO PLAINTIFF'S ORIGINAL PETITION                                             Page 7
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Candy Arnold on behalf of Alan Lawrence Rucker
Bar No. 788330
carnold@mayerllp.com
Envelope ID: 55089530
Status as of 7/7/2021 9:03 AM CST

Associated Case Party: Jacqueline Nelson-Burke

 Name              BarNumber Email                           TimestampSubmitted Status
 William Rossick             wrossick@carlsonattorneys.com 7/6/2021 6:02:10 PM       SENT


Associated Case Party: TK Elevator Corporation

 Name               BarNumber Email                      TimestampSubmitted Status
Candy Langlinais              CLanglinais@mayerllp.com 7/6/2021 6:02:10 PM       SENT
Alan Rucker                   arucker@mayerlIp.com       7/6/2021 6:02:10 PM     SENT
 Kim Bratcher                 kbratcher@mayerlIp.com     7/6/2021 6:02:10 PM     SENT
Travis Cox                    tcox@mayerlIp.com          7/6/2021 6:02:10 PM     SENT
Susan Lokash                  slokash@mayerl I p.com     7/6/2021 6:02:10 PM     SENT


Case Contacts

 Name               BarNumber Email                            TimestampSubmitted Status
Carlos Rodriguez              crodriguez@carlsonattorneys.com 7/6/2021 6:02:10 PM       SENT
 Monica Nguyen                mnguyen@carlsonattorneys.com     7/6/2021 6:02:10 PM      SENT


Associated Case Party: White Lodging Services Corporation

Name                BarNumber Email                           TimestampSubmitted Status
Timothy EHeadley               theadley@thompsoncoe.com       7/6/2021 6:02:10 PM     SENT
David McFarland                dmcfarland@thompsoncoe.com     7/6/2021 6:02:10 PM     SENT
Victoria Borunda               vborunda@thompsoncoe.com       7/6/2021 6:02:10 PM     SENT
Dora Kline                     dkline@thompsoncoe.com         7/6/2021 6:02:10 PM     SENT
Andrea Wilson                  awilson@thompsoncoe.com        7/6/2021 6:02:10 PM     SENT
                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

JACQUELINE NELSON-BURKE,
    Plaintiff,

v.
                                                       CIVIL ACTION NO.:
TK ELEVATOR CORPORATION F.K.A.
THYSSENKRUPP ELEVATOR
CORPORATION AND,WHITE LODGING
CORPORATION,

       Defendant.


                                    DESIGNATION OF COUNSEL


Plaintiff Jacqueline Nelson-Burke is represented by:

            William G. Rossick
            Texas Bar No. 00789597
            The Carlson Law Firm, P.C.
            11606 North Interstate Highway 35
            Austin, Texas 78753
            Phone: (512)346-5688
            Fax: (512)719-4362
            Email: wrossick@carlsonattorneys.com

Defendant White Lodging Corporation is represented by:

            David A. McFarland
            Texas State Bar No. 00791223
            Tim Headley
            Texas State Bar No. 24007334
            Thompson Coe Cousins & Irons, L.L.P.
            700 N. Pearl Street, 25th Floor
            Dallas, Texas 75201
            Telephone: (214)871-8200
            Fax: (214)871-8209
            Email: dmcfarland thompsoncoe.com
            Email: theadley(cD,thompsoncoe.com




                                                                   EXHIBIT


DESIGNATION OF COUNSEL
                                                                    C        Page 1
9506506v1
93594 005
Defendant TK Elevator Corporation F.K.A. Thyssenkrupp Elevator is represented by:

            Alan L. Rucker
            Texas State Bar No. 00791223
            Mayer LLP
            740 N. St. Paul Street, Suite 700
            Dallas, Texas 75201
            Telephone: (214)379-6900
            Fax: (214) 379-6939
            arucker(iP,mayerllp.com




DESIGNATION OF COUNSEL                                                              Page 2
9506506v1
93594.005
